 

EXHIBIT 10.1

 

EXECUTIVE TRANSITION AGREEMENT

 

This agreement (the “Agreement”), dated as of the Effective Date specified below
and executed and delivered by the Parties on August 2, 2010 (the “Execution
Date”), is by and between CIBER, Inc. (the “Company”) and Mac J. Slingerlend
(the “Executive”).  The Company and Executive shall be referred to collectively
as the “Parties” and individually as a “Party.”

 

Recitals

 

1.             Executive has been employed by the Company and its predecessors 
since on or about January 1, 1989.

 

2.             Executive and the Company have agreed that Executive’s employment
relationship with the Company shall end and desire to provide for a transition
period during which the terms and conditions of the current employment
relationship shall be modified.

 

3.             Accordingly, Executive and the Company have entered into this
Agreement to set forth the terms and conditions of their relationship on and
after the Effective Date.

 

Agreement

 

In consideration of the following obligations, the Parties agree as follows.

 

1.             Effective Date and Separation Date.   The “Effective Date” shall
mean April 11, 2010.  Effective as of the Effective Date, Executive shall be
deemed to have retired and/or resigned from all positions with the Company and
all affiliates thereof, including without limitation, offices, committee
memberships and Board membership, if any, other than the position of “president
emeritus” as provided herein.  On April 12, 2010, the Company announced
(i) Executive’s retirement from the positions of President and Chief Executive
Officer and his resignation as a member of the board of directors (and any
committee thereof) of the Company, and (ii) Executive’s appointment to the
honorary position of “president emeritus.”  The Company may announce the terms
of this Agreement when and as it deems appropriate. Notwithstanding the
foregoing, Executive shall remain employed by the Company through the expiration
of the Transition Period on the terms and conditions provided herein; provided
that Executive’s employment is not earlier terminated for Cause, as defined
below.  The final date of Executive’s employment (for any reason) shall be
referred to herein as the “Separation Date.”  As of the Separation Date,
Executive shall be deemed to have resigned from Executive’s then current
position as an employee of the Company (and any other position Employee may then
hold with the Company and any of its affiliates, if any).

 

--------------------------------------------------------------------------------


 

2.             Transition Period.

 

(a)           Transition Period Defined.  Provided that Executive is not earlier
terminated for Cause, the Company will continue to employ Executive, and
Executive agrees to continue in the employ of the Company on the terms and
subject to the conditions of this Agreement, for the period commencing on the
Effective Date and ending on December 31, 2010 (the “Transition Period”).

 

(b)           Position and Duties During Transition.  During the Transition
Period:  (A) Executive shall serve as “president emeritus,” or in such other
position as may be reasonably designated by the Company, with such duties,
authorities and responsibilities as may reasonably be assigned to Executive by
the Company, and shall report to Paul Jacobs; and (B) Executive’s services shall
primarily be performed in Greenwood Village, Colorado, although Executive agrees
to travel to the extent reasonably necessary to perform the duties contemplated
by this Agreement.  During the Transition Period, Executive agrees to devote
sufficient time and attention during normal business hours to the business and
affairs of the Company as reasonably directed or specified by the Company, and,
to the extent necessary to discharge Executive’s responsibilities hereunder, to
use Executive’s reasonable best efforts to perform such responsibilities in
accordance with this Agreement, Company policies and applicable law.  It is
expressly agreed that Executive’s position with the Company during the
Transition Period shall be as an employee of the Company, but not as an officer
of any kind of the Company, and that Executive’s title as “president emeritus”
does not imply that Executive is, nor does it create any right in Executive to
be, an officer of the Company.

 

(c)            Payments and Benefits During Transition.

 

(i)            Base Salary.  During the Transition Period, Executive shall
receive a base salary (“Base Salary”) payable in cash at the gross rate of
$650,000 per year.  The Base Salary shall be payable in installments, less
legally required and Executive directed withholdings, consistent with the
Company’s payroll procedures in effect from time to time, provided that such
installments shall be no less frequent than monthly.

 

(ii)           Savings and Retirement Plans.  During the Transition Period,
Executive shall be entitled to participate in all savings and retirement plans,
practices, policies and programs, in each case on the terms and conditions made
available to employees of the Company generally.  Vesting of any Company
contributions to Executive’s 401(k) Plan account shall be in accordance with the
terms of the Company’s 401(k) Plan, as amended.

 

(iii)          Welfare Benefit Plans.  During the Transition Period, Executive
and Executive’s spouse and dependents, as the case may be, shall be eligible for
participation in and shall receive all benefits under welfare benefit plans,
practices, policies and programs provided by the Company and its affiliates
(including, without limitation, medical, prescription, dental, disability,
employee life, group life, accidental death and travel accident insurance plans
and programs) on the terms and conditions made available to employees of the
Company generally, or, if materially

 

2

--------------------------------------------------------------------------------


 

better benefits are made available to the Company’s officers, then on the terms
and conditions made available to the officers of the Company generally.

 

(iv)          Miscellaneous. Subject to Executive’s compliance with his
obligations hereunder, during the Transition Period, the Company shall:

 

(A)          forward Executive’s personal mail (i.e. non-Company related mail)
to Executive in his absence;

 

(B)           permit Executive to continue to use his Company issued Blackberry
and pay the reasonable fees and expenses related to such use, including the
reasonable fees and expenses related to Executive’s use of the mobile phone
feature of such device with the telephone number xxx-xxx-xxxx, and a cellular
phone with the number xxx-xxx-xxxx (and following the expiration of the
Transition Period the Company shall transfer and assign the Blackberry only to
Executive);

 

(C)           provide Executive with an office in the Denver Tech Center;

 

(D)          retain Executive’s current office phone line as a dedicated phone
line for Executive, which shall be forwarded to the office location in paragraph
2(c)(iv)(C) above or as otherwise directed by Executive;

 

(E)           permit Executive to continue his use of his Company e-mail
account; and

 

(F)           reimburse Executive for reasonable expenses incurred by Executive
on behalf of the Company;

 

(G)           make an employee of the Company available (at the Company’s
premises or use the services existing at the office referred to in paragraph
2(c)(iv)(C) above at the Company’s expense) to provide reasonable secretarial
support to Executive in connection with any of the foregoing.

 

3.             Payments and Benefits Upon Separation of Employment.

 

(a)           Salary Through Separation Date.  Executive’s base salary as
defined in Section 2(c)(i) earned through the Separation Date to the extent not
already paid as of the Separation Date will be paid to Executive on the first
regularly scheduled date for payment of employee salaries following the
Separation Date in accordance with the Company’s then current payroll practices.

 

(b)           Bonus.  Provided Executive’s employment is not terminated for
Cause, as defined below, and so long as Executive complies with the terms and
provisions of the RC Section, and conditioned upon Executive’s execution and
delivery to the Company (and, if applicable, non-revocation) of a legal release
in the form attached hereto as Exhibit A (the “Post-Separation Release”) within
21 days following the Separation Date (collectively, the “Conditions”), in
consideration of Executive’s work

 

3

--------------------------------------------------------------------------------


 

before the Separation Date during 2010, the Company shall pay Executive a bonus
of $310,525 (which represents 50% of the estimated maximum bonus Executive could
have earned for 2010) less any outstanding advances taken by the Executive
against his anticipated 2010 bonus payments and any legally required
withholdings.  Subject to the foregoing conditions, this payment shall be made
on or prior to the later of (i) five (5) business days after the Company’s
auditors have signed off on the Company’s 2010 audit, but no later than
March 15, 2011, or (ii) eight (8) business days following the later of
(A) Executive’s execution of the attached legal release or (B) expiration of any
applicable non-revocation period.

 

(c)           Lump-sum Payment.  Provided the Conditions are satisfied, the
Company shall pay to Executive a one-time, lump sum payment in an amount equal
to $2,542,100 (which is equal to (A) two multiplied by (B) Executive’s base
salary of $650,000 plus $621,050 (Executive’s estimated maximum possible bonus
payment for 2010)), less legally required withholdings.  This payment shall be
made on or prior to the later of (i) five (5) business days after the Company’s
auditors have signed off on the Company’s 2010 audit, but no later than
March 15, 2011, or (ii) eight (8) business days following the later of
(A) Executive’s execution of the attached legal release or (B) expiration of any
applicable non-revocation period.

 

(d)           Salary Continuation Plan.  Effective as of the date hereof, the
Company shall terminate the Company’s Salary Continuation Retirement Plan for
Executive (the “Salary Continuation Plan”) and, provided that the Conditions are
satisfied, the Company shall pay Executive a lump sum of $2,718,000, which
payment shall be in lieu of any and all rights Executive may have under the
Salary Continuation Plan, and Executive hereby agrees to the termination of the
Salary Continuation Plan and relinquishment and cancellation of all such rights
in exchange for the Company’s agreement pursuant hereto to pay such lump sum
amount subject to the satisfaction the Conditions as of the date of such
payment.  This payment shall be made as soon as practicable following the
closing of the Company’s bank financing in 2011, but in no event (i) prior to
the date that is 12 months and 1 day following the date of termination of the
Salary Continuation Plan, or (ii) later than September 30, 2011.

 

(e)           Options, Restricted Stock Units and Long-Term Incentive
Compensation.

 

(i)            Options and Restricted Stock Units. Exhibit B sets forth a list
of all outstanding options and restricted stock units held by Executive.  All
outstanding options held by Executive that have an exercise price of $5.86 or
more, are hereby terminated and canceled, and such options are identified on
Exhibit B as being “canceled.”  Provided the Conditions are met, the Company
shall cause the unvested portion of the options and restricted stock units
granted to Executive by the Company and identified on Exhibit B as being
“accelerated” to be fully vested.  Notwithstanding anything to the contrary in
the Company’s option plans or in any option agreement between Executive and the
Company, each outstanding and vested option of Executive (including any option
that may become vested by virtue of the preceding sentence) shall be exercisable
by Executive at any time prior to its original expiration date as set

 

4

--------------------------------------------------------------------------------


 

forth on Exhibit B irrespective of the termination of Executive’s employment
with the Company.

 

(ii)           Long Term Incentive Plans. Except as provided in clause (i) of
this Section 3(e), following the Effective Date, Executive shall not be eligible
to receive any further awards under any of the Company’s Long-Term Incentive
Plans.

 

(f)            Insurance.

 

(i)            Continuation of Current Medical Insurance.

 

(A)          Executive’s current benefit elections and coverage (including with
respect to Executive’s spouse) shall continue through the Separation Date.  If
Executive timely elects to participate in the COBRA program by completing and
returning the required paperwork to the Company or the Company’s administrator,
as applicable, and provided the Conditions are satisfied, then the Company will
pay COBRA premiums for medical and dental insurance (“COBRA Payments”) on behalf
of Executive directly to the COBRA insurance carrier(s) for a period of up to 18
months following the Separation Date (“COBRA Benefit Termination Date”). 
Executive’s right to have COBRA Payments made on Executive’s behalf shall
terminate as of the earlier of the date on which Executive becomes eligible for
substantially similar welfare benefits under another employer’s group benefit
plans or the COBRA Benefit Termination Date.  Executive shall promptly notify
the Company in writing if other employment is secured or if Executive is covered
by another employer’s group benefit plan prior to the COBRA Benefit Termination
Date.

 

(ii)           Medical Insurance Following Expiration of COBRA.

 

(A)          Provided the Conditions are satisfied, if the Executive has timely
elected to participate in the COBRA program and exhausted such benefits in
accordance with Section f(i), and Executive or Executive’s spouse, as
applicable, is not eligible for welfare benefits under another employer’s group
benefit plans, following the COBRA Benefit Termination Date and for a period of
18 months thereafter (the “Company Coverage Period”), the Company shall pay the
premiums for Executive’s and/or Executive’s Spouse’s (as applicable) medical,
dental and vision insurance under insurance plans offered by the Company to its
employees, or if no such self-insured plan exists and no fully insured plan or
plans will cover Executive or Executive’s spouse, under plans offering similar
coverage to such plans and reasonably acceptable to the Company and Executive,
provided that in no event shall the aggregate amount of such premiums exceed
$1,000 per month.

 

(B)           Provided the Conditions are satisfied, and subject to applicable
law and any rules, limitations or requirements of or imposed by the Company’s
insurance carriers, for a period of 10 years following the later of the
Separation Date or the date on which the Company is no longer paying the
premiums for Executive’s and/or Executive’s Spouse’s (as applicable) medical,
dental and vision

 

5

--------------------------------------------------------------------------------


 

insurance under insurance plans offered by the Company to its employees either
pursuant to Section 3(f)(i)(A) or 3(f)(ii)(A), Executive and his spouse shall be
permitted by the Company to maintain medical, dental and vision insurance under
the Company’s medical, dental and vision insurance plans, if any, at Executive’s
sole cost and expense.

 

(iii)          Life Insurance.  Provided the Conditions are satisfied, the
Company shall keep the life insurance policies listed on Exhibit C-1 hereto in
full force and effect during the Transition Period, pay all premiums for such
policies for calendar year 2010, and, following the Separation Date, transfer
and assign all such policies to Executive.  Promptly after the date hereof, the
Company shall cancel the life insurance policy listed on Exhibit C-2-A hereto
and shall retain 100% of the cash surrender value received by the insurance
company in connection therewith.  Promptly after the date hereof, the Company
shall effectuate a cash withdrawal and retain such withdrawn amount in respect
of the life insurance policy listed on Exhibit C-2-B hereto in an amount equal
to the Withdrawn Cash Amount, and thereafter the Company shall transfer and
assign such policy to Executive.  The “Withdrawn Cash Amount” shall equal the
cash surrender value of the life insurance policy listed on Exhibit C-2-B minus
an amount equal to 10% times the sum of the cash surrender values of the life
insurance policies listed on Exhibit C-2-A and Exhibit C-2-B hereto.

 

(iv)          Long-Term Care Insurance.  Provided the Conditions are satisfied,
the Company shall pre-pay in full the premiums for the long-term care insurance
policies listed on Exhibit D hereto and within ten (10) days after the execution
of this Agreement assign such policies to Executive and Executive’s spouse, as
applicable.

 

(g)           Miscellaneous.  Upon execution of this Agreement, Executive shall
surrender to the Company the Company’s United Airlines — Global Services level
status card currently held in Executive’s name.  Provided the Conditions are
satisfied, the Company shall:

 

(i)            UAL Pass. Subject to any applicable law, rules or regulations,
including any rules or regulations of United Airlines, transfer and assign to
Executive the UAL Pass Plus currently held by the Company in Executive’s name.

 

(ii)           Memberships.  Subject to any applicable law, rules or
regulations, including any rules or regulations of the applicable golf club or
country club, transfer and assign to Executive any ownership interest the
Company may have in Executive’s membership to the Castle Pines Golf Club and the
Glenmoor Country Club, and shall pay all membership fees or dues relating to
such memberships for calendar year 2010.

 

(iii)          Computers. Executive shall allow a third party contractor chosen
by the Company to delete all Confidential Information (as defined below) from
the desktop computer currently located at Executive’s residence, the desktop
computer currently located at Executive’s second home, and the lap-top or
portable computer

 

6

--------------------------------------------------------------------------------


 

currently utilized by Executive, or, in lieu thereof, Executive may provide the
Company with written certification that he has deleted all such Confidential
Information, and thereafter, the Company shall transfer and assign such devices
to Executive.

 

(iv)          Positive Reference.  Permit Executive to request positive
references from the Paul Jacobs, Chairman of the Board of Directors, with
respect to his performance as an employee of the Company.

 

(v)           Legal Fees.  Pay the legal fees of Krendl Krendl Sachnoff & Way
incurred by Executive in connection with the negotiation of this Agreement, up
to a maximum amount of $40,000.

 

(vi)          Indemnification for Promissory Note.  Indemnify and hold harmless
Executive from payment of principal and accrued but unpaid interest in respect
of Executive’s existing promissory note dated February 28, 2005 having a stated
interest rate of 2.09%, a copy of which has been previously provided to the
Company, in the event that such promissory note is not cancelled.

 

4.             Termination of Employment.

 

(a)           Death.  Executive’s employment shall terminate automatically upon
Executive’s death during the Transition Period.  In the Event of Executive’s
death during the Transition Period, all amounts payable hereunder to Executive
shall be thereafter payable to Executive’s heirs and assigns, as and when such
amounts would have been paid in the absence of Executive’s death.

 

(b)           Cause.  If Executive’s employment is terminated for Cause, as
defined below, or Executive voluntarily terminates Executive’s employment during
the Transition Period, the Company shall be required to pay to Executive only
Executive’s Base Salary through the date of termination to the extent
theretofore unpaid.

 

For purposes of this Agreement, “Cause” shall mean:

 

(i)            the willful engaging by Executive in illegal conduct or gross
misconduct which is materially and demonstrably injurious to the Company; or

 

(ii)           a violation of any term or provision of the RC Section by
Executive; or

 

(iii)          a willful violation of any regulatory requirement, or of any
material Company policy or procedure (including the Company’s Insider Trading
Policy and Related Party Transactions Policy).

 

(c)           Relief of Duties.  The Company shall not terminate Executive’s
employment without Cause at any time between the Effective Date and the
Separation Date; provided that at any time the Company shall have the right to
relieve Executive of any obligation to report for work, and the Company shall
have no obligation to assign

 

7

--------------------------------------------------------------------------------


 

duties and responsibilities to Executive, so long as in doing so the Company
does not reduce or otherwise affect Executive’s economic rights pursuant to this
Agreement.

 

5.            Taxes.  If any taxes, interest or penalties are assessed against
the Company in connection with any payment made or consideration provided
pursuant to this Agreement, or based on any failure to withhold any sum from any
payment made pursuant to this Agreement, the Company shall give notice to
Executive.  Upon receiving that notice, Executive shall either pay to the
Company the total amount of the assessment, including all taxes, interest and
penalties owed, or defend against the assessment, at Executive’s sole expense
(excluding penalties arising from the Company’s failure to withhold).  If any
assessment is imposed on the Company, Executive shall immediately reimburse the
Company for all taxes, interest or penalties paid by the Company (excluding
penalties arising from the Company’s failure to withhold).  The Company shall
not be obligated to contest the validity of any such assessment or to reimburse
Executive for any amounts, including costs and attorneys’ fees, that Executive
incurs in contesting the assessment.  In the event that Executive contests such
assessment, the Company shall cooperate with Executive in the manner set forth
in Section 11 hereto.  Notwithstanding any other provision of this Agreement,
this Agreement shall not be construed so as to impose on Executive any duty to
pay, or to reimburse the Company for, tax liabilities imposed on the Company by
law, such as the Company’s obligation to pay its share of FICA for certain
payments made to Executive under this Agreement.

 

6.            No Other Severance or Change of Control Benefits.  Notwithstanding
any other provision of this Agreement, Executive shall not be entitled to
receive any payments or benefits under any severance or change of control plan,
program or agreement or any similar plan, program or agreement other than those
that are described and anticipated under this Agreement.

 

7.             Restrictive Covenants.

 

(a)           Executive acknowledges that Executive’s employment by the Company
creates a relationship of confidence and trust between Executive and the Company
with respect to the Company, its business and any and all confidential and
proprietary information applicable to the business of the Company, its clients
and its affairs.  Executive further acknowledges the highly competitive nature
of the business of the Company.  Accordingly, it is agreed that the restrictions
contained in this section concerning Restrictive Covenants (the “RC Section”)
are reasonable and necessary for the protection of the interests of the Company
and that any violation of these restrictions would cause substantial and
irreparable injury to the Company.

 

(b)            Protection of Confidential Information.

 

(i)            Definition of “Confidential Information.” “Confidential
Information” means all nonpublic information  (whether in paper or electronic
form, or contained in Executive’s memory, or otherwise stored or recorded)
relating to or arising from the Company’s business, including, without
limitation, trade secrets used,

 

8

--------------------------------------------------------------------------------


 

developed or acquired by the Company in connection with its business.  Without
limiting the generality of the foregoing, “Confidential Information” shall
specifically include all information concerning the manner and details of the
Company’s operation, organization and management; financial information and/or
documents and nonpublic policies, procedures and other printed, written or
electronic material generated or used in connection with the Company’s business;
the Company’s business plans and strategies; the identities of the Company’s
customers and the specific individual customer representatives with whom the
Company works; the details of the Company’s relationship with such customers and
customer representatives; the identities of distributors, contractors and
vendors utilized in the Company’s business; the details of the Company’s
relationships with such distributors, contractors and vendors; the nature of
fees and charges made to the Company’s customers; nonpublic forms, contracts and
other documents used in the Company’s business; all information concerning the
Company’s employees, agents and contractors, including without limitation such
persons’ compensation, benefits, skills, abilities, experience, knowledge and
shortcomings, if any; the nature and content of computer software used in the
Company’s business, whether proprietary to the Company or used by the Company
under license from a third party; and all other information concerning the
Company’s concepts, prospects, customers, employees, agents, contractors,
earnings, products, services, equipment, systems, and/or prospective and
executed contracts and other business arrangements.  “Confidential Information”
does not include information that is in the public domain through no wrongful
act on the part of Executive.

 

(ii)           Executive’s Use of Confidential Information.  Except in
connection with and in furtherance of Executive’s work on the Company’s behalf,
Executive shall not, without the Company’s prior written consent, at any time,
directly or indirectly: (i) use any Confidential Information for any purpose; or
(ii) disclose or otherwise communicate any Confidential Information to any
person or entity.

 

(iii)          Records Containing Confidential Information.  “Confidential
Records” means all documents and other records, whether in paper, electronic or
other form, that contain or reflect any Confidential Information.  All
Confidential Records prepared by or provided to Executive are and shall remain
the Company’s property.  Except in connection with and in furtherance of
Executive’s work on the Company’s behalf or with the Company’s prior written
consent, Executive shall not, at any time, directly or indirectly: (i) copy or
use any Confidential Record for any purpose; or (ii) show, give, sell, disclose
or otherwise communicate any Confidential Record or the contents of any
Confidential Record to any person or entity.  Upon the termination of
Executive’s employment with the Company, or upon Company’s request, Executive
shall immediately deliver to Company or its designee (and shall not keep in
Executive’s possession or deliver to any other person or entity) all
Confidential Records and all other Company property in Executive’s possession or
control.  Upon reasonable request of the Company, Executive shall provide the
Company with reasonable access to any computer or other device used at any time
by Executive, for the sole purpose of deleting from such device all Confidential
Information and Confidential Records or to determine whether such Confidential
Information and Confidential Records have been properly deleted from such device
in accordance herewith.

 

9

--------------------------------------------------------------------------------


 

(c)            Non-Compete; Non-Solicit and Non-Interference.  For a period of
18 months following the Effective Date, Executive shall not (nor, with respect
to clauses (ii) through (iv) below, shall Executive cause or encourage anyone
else to):

 

(i)              Work as an employee or independent contractor for, serve as a
director of, or become an investor in or lender to, any Competitive Business;
provided, that an investment by Executive of up to 2% of the outstanding equity
of any publicly traded corporation shall not constitute a violation of this
section;

 

(ii)             Solicit, directly or indirectly on behalf of Executive or a
Competitive Business, any client of the Company for purposes of selling,
licensing, leasing, renting or supplying any product or service that is
competitive with any product or service of the Company;

 

(iii)            Directly or indirectly divert or attempt to divert from the
Company or any affiliate of the Company any business from the Company or any
affiliate of the Company, or request, recommend or advise that any client cease
or curtail doing business with the Company, or any affiliate of the Company and
any of its clients or potential clients; or

 

(iv)          Acquire, attempt to acquire, or take any action in furtherance of
acquiring, or assist, cooperate with, hold discussions with or otherwise
encourage any person in acquiring, attempting to acquire or taking any action in
furtherance of acquiring, directly or indirectly, control (as defined in
Rule 12b-2 of the Securities Exchange Act of 1934 and the rules promulgated
thereunder) of the Company, any equity interest in the Company (other than upon
exercise of Executive’s options), or any rights with respect to the management
of the Company (including any position on the Company’s board of directors), or
otherwise influence or attempt to influence the management or direction of the
Company (other than any receipt by Executive of an inquiry by a third party that
(A) has been disclosed by Executive to the Company prior to the date hereof,
(B) was dismissed by Executive immediately upon receipt prior to the date hereof
or (C) if received after the date hereof, is promptly referred to the Company’s
Chairman of the Board).

 

(d)            Commencing on the date hereof and through the period ending 18
months following the Separation Date, Executive shall not (nor shall Executive
cause or encourage anyone else to) (i) employ or otherwise engage, or solicit
for employment or attempt to employ or otherwise engage, directly or indirectly,
in or on behalf of any Competitive Business, any person who is employed by or
engaged as a consultant or independent contractor of the Company unless such
person is no longer employed by the Company or engaged by the Company as a
consultant or independent contractor or (ii) solicit, recommend or advise any
person who is employed by or engaged as a consultant or independent contractor
of the Company as of the Effective Date to terminate their employment or
engagement with the Company for any reason.

 

(e)            For the purposes of this RC Section: “Competitive Business” means
any business that provides any product or service that is competitive with or

 

10

--------------------------------------------------------------------------------


 

similar to any product or service provided by the Company; “affiliate” means any
corporation, partnership, limited liability company, trust, or other entity
which controls, is controlled by or is under common control with the Company;
and “client” includes any individual, governmental authority, corporation,
partnership, limited liability company, trust, or other entity to whom, to the
Executive’s knowledge, the Company has made one or more sales during the 12
month period immediately preceding the date hereof.

 

(f)             If any court shall determine that the duration, geographic
limitations, subject or scope of any restriction contained in this RC Section is
unenforceable, it is the intention of the Parties that this RC Section shall not
thereby be terminated but shall be deemed amended to the extent required to make
it valid and enforceable, such amendment to apply only with respect to the
operation of this RC Section in the jurisdiction of the court that has made the
adjudication.

 

(g)            Executive acknowledges that the restrictive covenants of this RC
Section are reasonable and that irreparable injury will result to the Company
and to its business and properties in the event of any breach by Executive of
any of those covenants, and that Executive’s continued employment is predicated
on the commitments undertaken by Executive pursuant to this RC Section.  In the
event any of the covenants of this RC Section are breached, the Company shall be
entitled, in addition to any other remedies and damages available, to injunctive
relief to restrain the violation of such covenants by Executive or by any person
or persons acting for or with Executive in any capacity whatsoever; and
Executive shall forfeit his rights under Section 3 of this Agreement, including
the right to any amounts payable pursuant thereto that remain unpaid.

 

(h)            If Executive desires to consult with, serve on the board of, or
acquire any equity interest in any Competitive Business during the 18 month
period following the Effective Date, Executive may request in advance that the
Company consent to such relationship and the Company shall consent to such
relationship if the Company determines in its reasonable discretion that such
relationship will not be detrimental to the Company. In the event the Company
approves such a relationship, that relationship, as and only to the extent so
approved, shall not constitute a violation or breach of this RC Section.

 

8.             Successors.

 

(a)            This Agreement is personal to Executive and without the prior
written consent of the Company shall not be assignable by Executive otherwise
than by will or the laws of descent and distribution.  This Agreement shall
inure to the benefit of and be enforceable by Executive’s legal representatives.

 

(b)            This Agreement shall inure to the benefit of and be binding upon
the Company and its successors and assigns.

 

(c)            The Company will require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of

 

11

--------------------------------------------------------------------------------


 

the business and/or assets of the Company to assume expressly, and agree to
perform this Agreement in the same manner and to the same extent that the
Company would be required to perform it if no such succession had taken place.
As used in this Agreement, “Company” shall mean the Company as hereinbefore
defined and any successor to its business and/or assets as aforesaid which
assumes and agrees to perform this Agreement by operation of law, or otherwise.

 

9.             Prior Agreements.

 

(a)           Except as otherwise provided in this section, all other agreements
between Executive and the Company shall be deemed terminated hereby and
superseded by this Agreement, and shall hereafter be of no further force or
effect; provided, however, that this provision shall not be deemed to eliminate
the Company’s obligation to indemnify Executive for claims made against or
losses incurred by Executive arising out of the performance of, or as a result
or his position as, an officer or director of the Company under any such
agreement or the Company’s certificate of incorporation or bylaws.

 

(b)           Notwithstanding any other provision of this Agreement, this
Agreement shall not be deemed to limit, release, impair or otherwise affect, in
any way, Executive’s rights to indemnification and/or defense that Executive had
in connection with Executive’s employment with the Company, whether pursuant to
any certificate of incorporation, bylaw, policy, insurance contract, or
otherwise.

 

(C)           Except as modified or contemplated to be modified hereby, the
options and restricted stock unit awards granted to Executive by the Company,
and the agreements related thereto, shall remain in full force and effect
without change.

 

10.           Assistance Following Separation Date.  Executive agrees, during
the 12-month period following the Separation Date, to remain reasonably
available to respond to reasonable requests for information and assistance on an
as-needed, as-requested basis; provided that the Company shall exercise
reasonable good faith efforts to limit the extent to which its requests for such
information and assistance interfere with Executive’s personal and business
commitments; and provided further that Executive shall exercise reasonable, good
faith efforts to respond to the Company’s requests for such information and
assistance in a timely and complete fashion; provided further that the Company
shall reimburse Executive for any reasonable expenses (but shall not pay
Executive for Executive’s time following the Separation Date) that are approved
in advance and incurred by Executive in connection with the performance of such
assistance, and, provided further that if Executive is required to spend more
than forty (40) hours during the twelve-month period following the Separation
Date in the performance of such assistance, the Company shall provide Executive
with reasonable hourly compensation for any such hours in excess of such forty
(40) hour threshold.

 

11.           Cooperation in Proceedings.  The Company and Executive agree that
they shall fully cooperate with respect to any claim, litigation or judicial,
arbitral or investigative proceeding initiated by any private party or by any
regulator, governmental

 

12

--------------------------------------------------------------------------------


 

entity, or self-regulatory organization, that relates to or arises from any
matter with which Executive was involved during Executive’s employment with the
Company, or that concerns any matter of which Executive has information or
knowledge (collectively, a “Proceeding”).  Executive’s duty of cooperation
includes, but is not limited to:  (i) meeting with the Company’s attorneys by
telephone or in person at mutually convenient times and places in order to state
truthfully Executive’s recollection of events; (ii) appearing at the Company’s
request as a witness at depositions or trials, without the necessity of a
subpoena, in order to state truthfully Executive’s knowledge of matters at
issue; and (iii) signing at the Company’s request declarations or affidavits
that truthfully state matters of fact of which Executive has personal knowledge
obtained during the course of Executive’s relationship with the Company.  The
Company’s duty of cooperation includes, but is not limited to providing
Executive and Executive’s counsel access to documents, information, witnesses
and the Company’s legal counsel as is reasonably necessary to litigate on behalf
of Executive in any Proceeding.   In addition, Executive agrees to promptly
notify the Company’s General Counsel of any requests for information or
testimony that Executive receives in connection with any litigation or
investigation relating to the Company’s business, and the Company agrees to
notify Executive of any requests for information or testimony that it receives
relating to Executive.  Notwithstanding any other provision of this Agreement,
this Agreement shall not be construed or applied so as to require any Party to
violate any confidentiality agreement or understanding with any third party, nor
shall it be construed or applied so as to compel any Party to take any action,
or omit to take any action, requested or directed by any regulatory or law
enforcement authority.  The Company shall exercise reasonable good faith efforts
to minimize the extent to which its requests for cooperation pursuant to this
section conflict with Executive’s prior professional and personal commitments,
and shall reimburse Executive for the expenses that Executive reasonably and
necessarily incurs in honoring Executive’s duty of cooperation under this
section, provided that Executive has secured the Company’s prior consent to
incur such expenses.  The Company shall not be required to compensate Executive
for the first forty (40) hours spent by Executive in the performance of such
assistance, but thereafter, the Company shall provide Executive with reasonable
hourly compensation for any such hours in excess of such forty (40) hour
threshold.

 

12.        Legal Releases.

 

(a)           Executive, on behalf of Executive and Executive’s heirs, personal
representatives and assigns, and any other person or entity that could or might
act on behalf of Executive, including, without limitation, Executive’s counsel
(all of whom are collectively referred to as “Executive Releasers”), hereby
fully and forever releases and discharges the Company, its present and future
affiliates and subsidiaries, and each of their past, present and future
officers, directors, employees, shareholders, independent contractors,
attorneys, insurers and any and all other persons or entities that are now or
may become liable to any Releaser due to any Releasee’s act or omission, (all of
whom are collectively referred to as “Executive Releasees”) of and from any and
all actions, causes of action, claims, demands, costs and expenses, including
attorneys’ fees, of every kind and nature whatsoever, in law or in equity,
whether now known or unknown, that Executive Releasers, or any person acting
under any of them, may now have, or

 

13

--------------------------------------------------------------------------------


 

claim at any future time to have, based in whole or in part upon any act or
omission occurring on or before the Execution Date, without regard to present
actual knowledge of such acts or omissions, including specifically, but not by
way of limitation, matters which may arise at common law, such as breach of
contract, express or implied, promissory estoppel, wrongful discharge, tortious
interference with contractual rights, infliction of emotional distress,
defamation, or under federal, state or local laws, such as the Fair Labor
Standards Act, the Employee Retirement Income Security Act, the National Labor
Relations Act, Title VII of the Civil Rights Act of 1964, the Age Discrimination
in Employment Act, the Rehabilitation Act of 1973, the Equal Pay Act, the
Americans with Disabilities Act, the Family and Medical Leave Act, and any civil
rights law of any state or other governmental body; PROVIDED, HOWEVER, that
notwithstanding the foregoing or anything else contained in this Agreement, the
release set forth in this Section shall not extend to:  (i) any rights arising
under this Agreement; or (ii) any vested rights under any pension, retirement,
profit sharing or similar plan; or (iii) Executive’s rights, if any, to
indemnification, and/or defense under any Company certificate of incorporation,
bylaw and/or policy or procedure, or under any insurance contract, in connection
with Executive’s acts an omissions within the course and scope of Executive’s
employment with the Company.  Executive hereby warrants that Executive has not
assigned or transferred to any person any portion of any claim which is
released, waived and discharged above.  Executive further states and agrees that
Executive has not experienced any illness, injury, or disability that is
compensable or recoverable under the worker’s compensation laws of any state
that was not reported to the Company by Executive before the Execution Date, and
Executive agrees not to not file a worker’s compensation claim asserting the
existence of any such previously undisclosed illness, injury, or disability. 
Executive has specifically consulted with counsel with respect to the
agreements, representations, and declarations set forth in the previous
sentence.  Executive understands and agrees that by signing this Agreement
Executive is giving up any right to bring any legal claim against the Company
concerning, directly or indirectly, Executive’s employment relationship with the
Company, including Executive’s separation from employment.  Executive agrees
that this legal release is intended to be interpreted in the broadest possible
manner in favor of the Company, to include all actual or potential legal claims
that Executive may have against the Company, except as specifically provided
otherwise in this Agreement.

 

(b)           The Company, for itself, its affiliates, and any other person or
entity that could or might act on behalf of it including, without limitation,
its  officers, directors and attorneys (all of whom are collectively referred to
as “Company Releasers”), hereby fully and forever release and discharge
Executive, Executive’s heirs, representatives, assigns, attorneys, and any and
all other persons or entities that are now or may become liable to any Company
Releaser on account of Executive’s employment with the Company or separation
therefrom (all of whom are collectively referred to as “Company Releasees”) of
and from any and all actions, causes of action, claims, demands, costs and
expenses, including attorneys’ fees, of every kind and nature whatsoever, in law
or in equity, whether now known or unknown, that the Company Releasers, or any
person acting under any of them, may now have, or claim at any future time to
have, based in whole or in part upon any act or omission relating to Employee’s
employment with the Company or separation therefrom, without regard to

 

14

--------------------------------------------------------------------------------


 

present actual knowledge of such acts or omissions; PROVIDED, HOWEVER, that
notwithstanding the foregoing or anything else contained in this Agreement, the
release set forth in this Section shall not extend to:  (i) any rights arising
under this Agreement; or (ii) a breach of fiduciary duty or other misconduct
relating to Executive’s employment with the Company that renders Executive
ineligible for indemnification by the Company under applicable law; or (iii) any
claim or claims that the Company may have against Executive as of the Execution
Date of which the Company is not aware as of the Execution Date because of
willful concealment by Executive.    The Company understands and agrees that by
signing this Agreement, it is giving up its right to bring any legal claim
against Executive concerning, directly or indirectly, Executive’s employment
relationship with the Company through the Execution Date.  The Company agrees
that this legal release is intended to be interpreted in the broadest possible
manner in favor of Executive, to include all actual or potential legal claims
that the Company may have against Executive relating to Employee’s employment
with the Company or separation therefrom, except as specifically provided
otherwise in this Agreement.

 

(c)           In order to provide a full and complete release, each of the
Parties understands and agrees that this Agreement is intended to include all
claims, if any, covered under this section entitled “Legal Releases” (“LR
Section”) that such Party may have and not now know or suspect to exist in
Executive’s or its favor against any other Party and that this Agreement
extinguishes such claims.  Thus, each of the Parties expressly waives all rights
under any statute or common law principle in any jurisdiction that provides, in
effect, that a general release does not extend to claims which the releasing
party does not know or suspect to exist in Executive’s favor at the time of
executing the release, which if known by Executive must have materially affected
Executive’s settlement with the party being released.   Notwithstanding any
other provision of this LR Section, however, nothing in this LR Section is
intended or shall be construed to limit or otherwise affect in any way
Executive’s rights under this Agreement.

 

(d)           Executive agrees and acknowledges that Executive: (i) understands
the language used in this Agreement and the Agreement’s legal effect; (ii) will
receive compensation under this Agreement to which Executive would not have been
entitled without signing this Agreement; (iii) has been advised by the Company
to consult with an attorney before signing this Agreement; and (iv) will be
given up to twenty one (21) calendar days to consider whether to sign this
Agreement.  For a period of seven days after the Execution Date, Executive may,
in Executive’s sole discretion, rescind this Agreement, by delivering a written
notice of rescission to Paul Hilton or Paul Jacobs.  If Executive rescinds this
Agreement within seven calendar days after the Execution Date, this Agreement
shall be void, all actions taken pursuant to this Agreement shall be reversed,
and neither this Agreement nor the fact of or circumstances surrounding its
execution shall be admissible for any purpose whatsoever in any proceeding
between the Parties, except in connection with a claim or defense involving the
validity or effective rescission of this Agreement.  If Executive does not
rescind this Agreement within seven calendar days after the Execution Date, this
Agreement shall become final and binding and shall be irrevocable.

 

15

--------------------------------------------------------------------------------


 

(e)           Notwithstanding anything to the contrary contained herein or in
the Post-Separation Release, if the Company shall fail to make any payment
required by Section 3(b), (c), (d) or (g)(vi) other than as a result of the
failure of the Conditions, then the release provided by Executive and the
Company pursuant to this LR Section and/or the Post-Separation Release, shall be
null and void, and of no further force and effect.

 

13.           Additional Representation and Covenant.  Executive represents and
warrants that as of the Effective Date, Executive is unaware of any facts or
circumstances relating to the Company’s business that Executive believes suggest
or support a claim of wrongdoing or illegal conduct of any kind by the Company
or any employee, officer or director thereof, except as previously disclosed to
the Company by Executive in writing.  Executive covenants that, to the extent
permitted by law, following the Effective Date Executive will not take any
action, or encourage any other person to take any action with the intent of,
calculated or known to Executive to likely to result in the initiation or an
inquiry, investigation or other action concerning the Company by any federal,
state or local governmental body or agency, and that were Executive to do so
Executive would commit a material breach and default under this Agreement, for
which the Company would be entitled to all remedies available to the Company
pursuant to applicable law, including specific performance of this covenant.

 

14.          Consequences of Not Timely Made Payment.  If the Company fails to
make a payment to Executive when due under this Agreement on a timely basis, and
provided that Executive is not in breach of this Agreement, the Company shall
pay to Executive, in addition to such overdue payment, an additional amount
equal to 1% of such overdue payment for each month thereafter until any such
overdue payment is paid in full.

 

15.          Miscellaneous.

 

(a)            Notwithstanding anything herein to the contrary, this Agreement
is intended to be interpreted and operated so that the payments and benefits set
forth herein shall be either exempt from the requirements of Section 409A of the
Internal Revenue Code or shall comply with the requirements of such provision. 
To the extent consistent with applicable laws, rules and regulations, as
reasonably determined by the Company and its advisors, the Company shall
(i) prepare and file its income tax returns in a manner consistent with the
foregoing sentence, except as may be adjusted by subsequent agreement or by tax
authority audit or by court decision; and (ii) not take any other actions that
would result in any of the payments to be made hereunder to fail to be exempt
from Code Section 409A pursuant to the provisions of Reg.
1-409A-3(j)(4)(ix)(C).  To the extent that the Company takes any action contrary
to the foregoing sentence and as a result of such action, any of the payments to
Executive under this Agreement become subject to the provisions of Code
Section 409A(d)(1)(B), the Company agrees to reimburse, on an after-tax basis,
Executive for any additional taxes, penalties or interest with respect to such
payments.

 

(b)            This Agreement shall be governed by and construed in accordance
with the laws of the State of Colorado without reference to principles of
conflict of laws.

 

16

--------------------------------------------------------------------------------


 

The captions of this Agreement are not part of the provisions hereof and shall
have no force or effect.  This Agreement may not be amended or modified
otherwise than by a written agreement executed by the Parties hereto or their
respective successors and legal representatives.

 

(c)            All notices and other communications hereunder shall be in
writing and shall be given by hand delivery to the other Party or by registered
or certified mail, return receipt requested, postage prepaid, addressed as
follows:

 

If to Executive:

At the most recent address on file at the Company,

 

cc: Cathy S. Krendl

 

Krendl Krendl Sachnoff & Way, P.C.

 

370 17th Street, Suite 5350

 

Denver, CO   80202

 

 

If to the Company:

CIBER, Inc.

 

6363 South Fiddler’s Green Circle, Suite 1400

 

Greenwood Village, Colorado 80111

 

Attn.: General Counsel

 

 

 

cc: Paul Hilton

 

Hogan Lovells US LLP

 

1200 17th Street, Suite 1500

 

Denver, CO   80202

 

or to such other address as either Party shall have furnished to the other in
writing in accordance herewith, Notice and communications shall be effective
when actually received by the addressee.

 

(d)            The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement.

 

(e)            All payments made by the Company under this Agreement will be
subject to legally required tax and other withholdings.

 

(f)             Executive’s or the Company’s failure to insist upon strict
compliance with any provision of this Agreement or the failure to assert any
right Executive or the Company may have hereunder, shall not be deemed to be a
waiver of such provision or right or any other provision or right of this
Agreement.

 

(g)            All covenants and warranties contained in this Agreement are
contractual and shall survive the closing of the Agreement.

 

(h)            In the event of any dispute relating to or arising from this
Agreement, the Party substantially prevailing therein shall recover the costs
and

 

17

--------------------------------------------------------------------------------


 

expenses that it incurred in connection with the dispute, including reasonable
attorneys’ fees.

 

(i)             All disputes relating to or arising from this agreement shall be
tried only in the state or federal courts situated in the Denver, Colorado
metropolitan area.

 

(j)             This Agreement may be executed in counterparts, or by copies
transmitted by facsimile, all of which shall be given the same force and effect
as the original.

 

[SIGNATURE PAGE FOLLOWS]

 

18

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Executive has hereunto set Executive’s hand and the Company
has caused these presents to be executed in its name on its behalf, all as of
the day and year first above written.

 

 

EXECUTIVE

 

CIBER, INC.

 

 

 

 

 

 

/s/ Mac J. Slingerlend

 

By:

/s/ Paul A. Jacobs

 

 

 

 

 

 

 

 

 

 

Date:

August 2, 2010

 

Date:

August 2, 2010

 

19

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Supplemental Legal Release

 

This Supplemental Legal Release (“Supplemental Release”) is between CIBER, Inc.
(the “Company”) and Mac J. Slingerlend (“Executive”) (each a “Party,” and
together, the “Parties”).

 

Recitals

 

A.            Executive and the Company are parties to a Executive Transition
Agreement to which this Supplemental Release is appended as Exhibit A (the
“Transition Agreement”).

 

B.            Executive wishes to receive the benefits described in Section 3 of
the Transition Agreement.

 

C.            Executive and the Company wish to resolve, except as specifically
set forth herein, all claims between them arising from or relating to any act or
omission predating the Final Separation Date of [December 31, 2010].

 

Agreement

 

The Parties agree as follows:

 

1.             Confirmation of Section 3 Obligations.  The Company shall pay or
provide to Executive the payments and benefits, as, when and on the terms and
conditions specified in the Transition Agreement.

 

2.             Legal Releases

 

(a)           Executive, on behalf of Executive and Executive’s heirs, personal
representatives and assigns, and any other person or entity that could or might
act on behalf of Executive, including, without limitation, Executive’s counsel
(all of whom are collectively referred to as “Executive Releasers”), hereby
fully and forever releases and discharges the Company, its present and future
affiliates and subsidiaries, and each of their past, present and future
officers, directors, employees, shareholders, independent contractors,
attorneys, insurers and any and all other persons or entities that are now or
may become liable to any Releaser due to any Releasee’s act or omission, (all of
whom are collectively referred to as “Executive Releasees”) of and from any and
all actions, causes of action, claims, demands, costs and expenses, including
attorneys’ fees, of every kind and nature whatsoever, in law or in equity,
whether now known or unknown, that Executive Releasers, or any person acting
under any of them, may now have, or claim at any future time to have, based in
whole or in part upon any act or omission occurring on or before the Final
Separation Date, without regard to present actual knowledge of such acts or
omissions, including specifically, but not by way of limitation, matters which
may arise at common law, such as breach of contract, express or implied,
promissory estoppel, wrongful discharge, tortious interference with contractual

 

--------------------------------------------------------------------------------


 

rights, infliction of emotional distress, defamation, or under federal, state or
local laws, such as the Fair Labor Standards Act, the Employee Retirement Income
Security Act, the National Labor Relations Act, Title VII of the Civil Rights
Act of 1964, the Age Discrimination in Employment Act, the Rehabilitation Act of
1973, the Equal Pay Act, the Americans with Disabilities Act, the Family and
Medical Leave Act, and any civil rights law of any state or other governmental
body; PROVIDED, HOWEVER, that notwithstanding the foregoing or anything else
contained in the Transition Agreement or this Supplemental Release, the release
set forth in this Section shall not extend to:  (i) any rights arising under the
Transition Agreement; or; (ii) any vested rights under any pension, retirement,
profit sharing, option or restricted stock plan or similar plan to the extent
not modified or terminated by the Transition Agreement; or (iii) Executive’s
rights, if any, to indemnification, and/or defense under any Company certificate
of incorporation, bylaw and/or policy or procedure, or under any insurance
contract, in connection with Executive’s acts an omissions within the course and
scope of Executive’s employment with the Company.  Executive hereby warrants
that Executive has not assigned or transferred to any person any portion of any
claim which is released, waived and discharged above.  Executive further states
and agrees that Executive has not experienced any illness, injury, or disability
that is compensable or recoverable under the worker’s compensation laws of any
state that was not reported to the Company by Executive before the Final
Separation Date, and Executive agrees not to not file a worker’s compensation
claim asserting the existence of any such previously undisclosed illness,
injury, or disability.  Executive has specifically consulted with counsel with
respect to the agreements, representations, and declarations set forth in the
previous sentence.  Executive understands and agrees that by signing this
Supplemental Release Executive is giving up any right to bring any legal claim
against the Company concerning, directly or indirectly, Executive’s employment
relationship with the Company, including Executive’s separation from employment,
other than a claim for breach of the Transition Agreement.  Executive agrees
that this legal release is intended to be interpreted in the broadest possible
manner in favor of the Company, to include all actual or potential legal claims
that Executive may have against the Company, except as specifically provided
otherwise in this Supplemental Release.

 

(b)           The Company, for itself, its affiliates, and any other person or
entity that could or might act on behalf of it including, without limitation,
its officers, directors and attorneys (all of whom are collectively referred to
as “Company Releasers”), hereby fully and forever release and discharge
Executive, Executive’s heirs, representatives, assigns, attorneys, and any and
all other persons or entities that are now or may become liable to any Company
Releaser on account of Executive’s employment with the Company or separation
therefrom (all of whom are collectively referred to as “Company Releasees”) of
and from any and all actions, causes of action, claims, demands, costs and
expenses, including attorneys’ fees, of every kind and nature whatsoever, in law
or in equity, whether now known or unknown, that the Company Releasers, or any
person acting under any of them, may now have, or claim at any future time to
have, based in whole or in part upon any act or omission relating to Employee’s
employment with the Company or separation therefrom, without regard to present
actual knowledge of such acts or omissions; PROVIDED, HOWEVER, that
notwithstanding the foregoing or anything else contained in the Transition
Agreement or

 

--------------------------------------------------------------------------------


 

this Supplemental Release, the release set forth in this Section shall not
extend to: (i) any rights arising under the Transition Agreement; (ii) a breach
of fiduciary duty or other misconduct relating to Executive’s employment with
the Company that renders Executive ineligible for indemnification by the Company
under applicable law; or (iii) any claim or claims that the Company may have
against Executive as of the Final Separation Date of which the Company is not
aware as of the Final Separation Date because of willful concealment by
Executive.  The Company understands and agrees that by signing this Supplemental
Release, it is giving up its right to bring any legal claim against Executive
concerning, directly or indirectly, Executive’s employment relationship with the
Company. The Company agrees that this legal release is intended to be
interpreted in the broadest possible manner in favor of Executive, to include
all actual or potential legal claims that the Company may have against Executive
relating to Employee’s employment with the Company or separation therefrom,
except as specifically provided otherwise in this Supplemental Release.

 

(c)           In order to provide a full and complete release, each of the
Parties understands and agrees that this Supplemental Release is intended to
include all claims, if any, covered under this Section 2 that such Party may
have and not now know or suspect to exist in Executive’s or its favor against
any other Party and that this Supplemental Release extinguishes such claims. 
Thus, each of the Parties expressly waives all rights under any statute or
common law principle in any jurisdiction that provides, in effect, that a
general release does not extend to claims which the releasing party does not
know or suspect to exist in Executive’s favor at the time of executing the
release, which if known by Executive must have materially affected Executive’s
settlement with the party being released.   Notwithstanding any other provision
of this Section 2, however, nothing in this Section 2 is intended or shall be
construed to limit or otherwise affect in any way Executive’s rights under the
Transition Agreement.

 

(d)           Executive agrees and acknowledges that Executive: (i) understands
the language used in the Transition Agreement and in this Supplemental Release
and the legal effect thereof; (ii) will receive compensation under the
Transition Agreement in connection with Executive’s execution and delivery of
this Supplemental Release to which Executive would not have been entitled
without signing this Supplemental Release; (iii) has been advised by the Company
to consult with an attorney before signing this Supplemental Release; and
(iv) will be given up to twenty one (21) calendar days to consider whether to
sign this Supplemental Release.  For a period of seven days after the date the
Executive executes and delivers this Supplemental Release to the Company,
Executive may, in Executive’s sole discretion, rescind this Supplemental
Release, by delivering a written notice of rescission to Paul Hilton or Paul
Jacobs.  If Executive rescinds this Supplemental Release within seven calendar
days after such date, this Supplemental Release shall be void, all actions taken
pursuant to this Supplemental Release shall be reversed, and neither this
Supplemental Release nor the fact of or circumstances surrounding its execution
shall be admissible for any purpose whatsoever in any proceeding between the
Parties, except in connection with a claim or defense involving the validity or
effective rescission of this Supplemental Release.  If Executive does not
rescind this Supplemental Release within seven calendar days after the day
Executive signs this Supplemental Release,

 

--------------------------------------------------------------------------------


 

this Supplemental Release shall become final and binding and shall be
irrevocable, subject to the provisions of clause (e) of the LR Section of the
Transition Agreement.

 

3.       Executive acknowledges that Executive has received all compensation to
which Executive is entitled for Executive’s work up to Executive’s last day of
employment with the Company, and that Executive is not entitled to any further
pay or benefit of any kind, for services rendered or any other reason, other
than the payments and benefits, to the extent not already paid, described in
Section 3 of the Transition Agreement.

 

4.       Executive agrees that the only thing of value that Executive will
receive by signing this Supplemental Release is the payments and benefits
described in Section 3 of the Transition Agreement.

 

5.       The Parties agree that their respective rights and obligations under
the Transition Agreement shall survive the execution of this Supplemental
Release.

 

[SIGNATURES FOLLOW]

 

--------------------------------------------------------------------------------


 

NOTE:  DO NOT SIGN THIS SUPPLEMENTAL LEGAL RELEASE UNTIL AFTER EXECUTIVE’S FINAL
DAY OF EMPLOYMENT.

 

 

EXECUTIVE

 

CIBER, INC.

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

 

 

 

Date:

 

 

Date:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

OPTIONS AND RESTRICTED STOCK UNITS

 

 

 

OPTIONS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Option
Award #

 

# of Shares
Granted

 

# of Shares
Vested as of
the Date of
the
Agreement

 

Additional
Shares to
Vest upon
Satisfaction
of Conditions

 

Expiration
Date

 

Exercise
Price

 

Action to be
taken pursuant to
Agreement

 

22746

 

200,000

 

200,000

 

—

 

2/21/2017

 

$

7.2000

 

CANCELED

 

21659

 

200,000

 

200,000

 

—

 

2/23/2016

 

$

5.8600

 

CANCELED

 

20123

 

400,000

 

400,000

 

—

 

3/30/2015

 

$

7.1800

 

CANCELED

 

20125

 

200,000

 

200,000

 

—

 

3/30/2015

 

$

7.1800

 

CANCELED

 

19748

 

25,000

 

25,000

 

—

 

12/20/2014

 

$

9.4000

 

CANCELED

 

19318

 

12,000

 

12,000

 

—

 

11/4/2014

 

$

8.9200

 

CANCELED

 

18436

 

20,000

 

20,000

 

—

 

6/9/2014

 

$

8.7800

 

CANCELED

 

25897

 

69,600

 

23,200

 

46,400

 

3/3/2014

 

$

2.1500

 

ACCELERATED*

 

16504

 

15,000

 

15,000

 

—

 

5/29/2013

 

$

6.0000

 

CANCELED

 

24882

 

125,000

 

83,334

 

—

 

4/29/2013

 

$

6.0000

 

CANCELED

 

15452

 

200,000

 

200,000

 

—

 

12/20/2012

 

$

5.4500

 

 

 

15019

 

100,000

 

100,000

 

—

 

7/29/2012

 

$

5.0200

 

 

 

14483

 

100,000

 

100,000

 

—

 

1/22/2012

 

$

10.1800

 

CANCELED

 

12214

 

20,000

 

20,000

 

—

 

1/9/2011

 

$

4.6250

 

 

 

12215

 

10,000

 

10,000

 

—

 

1/9/2011

 

$

4.6250

 

 

 

12233

 

570,000

 

570,000

 

—

 

1/9/2011

 

$

4.6250

 

 

 

2010 LTIP

 

118,800

 

—

 

118,800

 

2/1/2015

 

$

3.2300

 

ACCELERATED*

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Restricted Stock Units

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Award #

 

Remaining
Unvested
Shares

 

Original Per
Share Cost
to CIBER

 

Additional
Shares to
Vest upon
Satisfaction
of Conditions

 

 

 

 

 

Action To Be
Taken Pursuant
to Agreement

 

24639

 

16,000

 

$

4.91

 

16,000

 

 

 

 

 

ACCELERATED*

 

24889

 

10,416

 

$

6.00

 

10,416

 

 

 

 

 

ACCELERATED*

 

25006

 

16,000

 

$

2.11

 

16,000

 

 

 

 

 

ACCELERATED*

 

25947

 

15,466

 

$

2.15

 

15,466

 

 

 

 

 

ACCELERATED*

 

2010 LTIP

 

39,600

 

$

3.23

 

39,600

 

 

 

 

 

ACCELERATED*

 

 

 

97,482

 

 

 

97,482

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

* Subject to satisfaction of the Conditions.

 

--------------------------------------------------------------------------------


 

EXHIBIT C-1

 

TRANSFERRED LIFE INSURANCE

 

John Hancock

Policy No.

Term Life

 

 

John Hancock

Policy No.

Term Life

 

 

John Hancock

Policy No.

Term Life

 

 

John Hancock

Policy No.

Term Life

 

 

John Hancock

Policy No.

Term Life

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT C-2

 

OTHER LIFE INSURANCE

 

A.            Cancelled Policy

 

Pac Life

Policy No.

Split Dollar

 

B.            Transferred Policy Following Cash Withdrawal

 

ING

Policy No.

Whole Life

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

LONG-TERM CARE INSURANCE

 

John Hancock

Policy No.

Lincoln Benefit Life

Policy No.

 

--------------------------------------------------------------------------------